It was agreed by the Court (Ridgely, Johns, and Davis) that on such an appeal it is not necessary to file causes of appeal, because it is a judgment of the court made up on a consideration of the facts, like the verdict of a jury. The cause of appeal is that the court, on the evidence, has made a wrong conclusion and has rendered a judgment for petitioner instead of the master. Therefore no particular error can be alleged but wrong judgment, and that making the appeal and bringing up the record sufficiently exhibits the cause of appeal.